tak exumer ang government entities department of the treasury nwashington mar set ep ba az taxpayer dear this letter constitutes notice that approval has been granted for your request for a -year automatic_extension for amortizing the unfunded flabilities as of january __ for the above-named plan which are described in sec_431 b b and b of the intarmal revenue code code and sec_304 and sec_304 of the employee_retirement_income_security_act_of_1974 cerisa’ this extension is effective with the plan_year beginning january this extension applies to the amortization charge bases as identified in your apptication submission established as of january outstanding balance of dollar_figure the extension of the amortization periods of the unfunded llebliilies af the plan was granted in accordance with section d of the code sec_431 d 1xa of the code requires the secretary to extend the peried of time required to amortize any unfunded llablity of a plan for a period of time not in excess of years ifthe plan submits an application meeting the eriteria stated in sec_431 b the plan has submitted the required information to meet the criteria in sec_431 dx1 b including a certification from the plan’s actuary that ge of that date with a total absent the extension under subparagraph a the plan would have an accumulated_funding_deficiency in the current plan_year or any of the succeeding plan years i the plan_sponsor has adopted a plan to improve the plarys funding statue ili the plan is projected to have sufficient assets to timely pay expected benefits and anticipated expenditures over the amortization period as extended and iv the notice required under paragraph a has been provided we have sent a copy of this latter to the manager and to your authorized representative pursuant to a power of atlomey an flle in this office to the manager ‘this ruling is directed only to the taxpayer that requested it sec_6110 k of the internal revenue coda provides that il may not be used or cited by others as precedent if you require further assistance in this matter please contact sincerely yours td hz david m ziegler manager ep actuarlal group
